Corliss, C. J.
(concurring.) I do not understand that the court decides in this case whether the transaction which is attacked as usurious comes within § 4 of the usury law. The question was not argued at the bar of this court, and it is too difficult of solution, and the consequences of a mistake are too far-reaching, to justify an interpretation of § 4 without full argument touching its proper meaning. It having been assumed by all parties that the case fell within § 4, and the entire argument having been directed to the question whether the *103statute is constitutional, I refrain from expressing any opinion as to the true meaning and scope of § 4. I fully agree with my Brother Bartholomew in his opinion that the statute is constitutional.